Citation Nr: 0434467	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  04-27 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel











INTRODUCTION

The veteran has unverified service with the Selected 
Reserves.  He had active military service from January 1998 
to July 1998, November 1998 to September 2001, and October 
2001 to January 2003.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's request for an extension 
of his education benefits.  


FINDINGS OF FACT

1.  The veteran was eligible for Chapter 1606 educational 
benefits as a member of the Selected Reserve.  

2.  The veteran finished his bachelor's degree in 2000.  

3.  The veteran requests that the educational courses he took 
to finish his bachelor's degree be paid for by VA under 
Chapter 1606 benefits.  

4.  The earliest communication that can be interpreted as a 
request for repayment for educational courses regarding the 
bachelor's degree is not until April 2002.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
for courses taken in connection with the veteran's bachelor's 
degree awarded in 2000 have not been met. 10 U.S.C.A. §§ 
16132, 16136 (West 2002); 38 C.F.R. § 21.7631(a), (b) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In April 2002, the veteran asked about having his VA benefits 
extended.  He wrote that he was deployed to Kuwait for 4 
months, and was enrolled in a dual masters degree program.  

In June 2002, the RO told the veteran that VA could extend 
the ending dates of the period of Chapter 1606 eligibility of 
members of the selected reserve ordered to active duty for a 
national emergency during mobilization.  It explained that 
this period was for the amount of time served on active duty 
plus 4 months.  It told the veteran that members had to have 
been eligible for Chapter 1606 before discharge or release 
from active duty during the mobilization to be eligible for 
the extension.  It told the veteran that information in his 
records indicated that his eligibility to Chapter 1606 ended 
on March 29, 2000, and that this was his delimiting date 
under Chapter 1606.  

Copies of an e-mail string between the veteran and a VA 
representative was submitted from March and April 2004.  On 
March 12, the veteran wrote that he joined the Guard in 1989 
and was commissioned as a warrant officer in 1997 and told 
that he could not sue his student loan repayments any longer.  
He wrote that he finished his education and now had $25,000 
in student loans.  He asked if there was any way to extend 
his GI bill to use the remaining $14,000 to pay his student 
loans.  He wrote that he was no longer a warrant officer, and 
planned on staying in the Guard for at least another 10 
years, so wondered if there was some way the military could 
pay off part of the loans.  On March 15, VA responded that 
education benefits that he received while currently enrolled 
could be used for whatever purposes he chose, but he had to 
be currently in attendance at an approved school to collect 
his GI Bill benefits.  Later that day, the veteran asked if 
he really lost his GI bill when he became a warrant officer.  
He wrote that if this was not true, then the loans he had 
would be covered under his old student loan repayment.  

On March 22, 2004,VA responded to the veteran's e-mail, and 
indicated that his benefits expired on March 29, 2000.  The 
representative wrote that if the veteran had another period 
of duty after March 28, 1990, that was over 90 days in 
length, he should send a copy of his DD-214 so that his 
expiration date could be updated, and he could continue to 
receive education benefits.  On March 23, the veteran wrote 
that most of his student loans were during the 2000 time 
period.  He wrote that he would send some DD214s in order to 
extend his benefits.  He wondered who he would send the 
student loan paperwork for repayment of the loans.  The VA 
representative responded on March 26 that VA did not pay 
retro benefits beyond a year in the past, and that the 
veteran's benefits had been expired for over a year.  

On March 27, 2004, the veteran wrote via e-mail, that he was 
working on his Masters Degree, and his loans were in 
deferment.  He stated that VA people told him the wrong 
information, because they told him he had lost his benefits.  
He wrote that his DD-214 was in error, and the military was 
in the process of fixing it.  On April 1, the VA 
representative responded that education benefits that he 
received while currently enrolled could be used for whatever 
purposes he chose, but that he had to be currently in 
attendance at an approved school to collect GI Bill benefits.  
She wrote that the MGIB could not be used to repay student 
loans.  

In a May 2004 decision, the RO told the veteran that his 
delimiting date had already passed when he was recalled to 
active duty on October 15, 2001.  

In the veteran's June 2004 notice of disagreement, he wrote 
regarding student loan repayment.  He wrote that he was on 
active duty for the Utah Army National Guard from 1997-2003.  
He wrote that he was told that when he took his commission as 
a warrant officer, that he would lose all of his benefits, 
but he later found this to be false.  

In the veteran's July 2004 substantive appeal, he wrote that 
he was told his student loan repayment under the GI bill 
expired when he became a WO1.  He wrote that he finished his 
degree in 2000, and that he wanted his student loans from his 
degree to be paid in full because of bad information he 
received from his VA advisor.  He wrote that he took so long 
to ask for an extension because he was given false 
information.  


Analysis

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In this case, the RO 
informed the veteran that his claim was denied because 
education benefits under Chapter 1606 could not be awarded 
for repayment of a student loan.  In a case such as this, 
where the pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 
534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the veteran's claim solely because of a lack of 
entitlement under the law.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training has a high school diploma or its equivalent, is 
entitled to educational assistance under Chapter 1606. 10 
U.S.C.A. § 16132 (West 2002).  A determination of an 
individual's eligibility for Chapter 1606 benefits is to be 
made by the Armed Forces. 38 C.F.R. § 21.7540(a) (2004).

The regulations governing the payment of Chapter 1606 
benefits prohibit an award of Chapter 1606 benefits for any 
period of enrollment that occurred earlier than one year 
prior to the date of the receipt of the application for such 
benefits.  Specifically, the commencing date of a first-time 
award of educational assistance allowance for an individual 
eligible under Chapter 1606 will be the latest of the 
following dates: (i) the date certified by a school or 
establishment under paragraph (b) or (c); (ii) one year 
before the date of claim; and (iii) the later of the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice.  Paragraph 
(b), which governs school certification of courses leading to 
a standard college degree, provides that when a student 
enrolls in a resident course or subject, the commencing date 
of an award of educational assistance will be the date of 
reporting provided other criteria are met. 38 C.F.R. § 
21.7631(a), (b) (2004).  

The veteran requests that his student loans from when he 
received his bachelor's degree in 2000 be paid in full.  
However, as the earliest possible date that can be 
interpreted as a request for VA educational benefits for 
courses taken in connection with the bachelor's degree is not 
until April 2002 (at that time the veteran asked about having 
his VA benefits extended), the request is more than one year 
after the period of enrollment in question.  Accordingly, the 
veteran's claim must be denied pursuant to 38 C.F.R. 
§ 21.7631.  

The Board acknowledges the appellant's argument that VA 
representatives gave him wrong information.  Specifically, he 
argues that they told him he had lost his benefits, and that 
if he took a commission as a warrant officer, he would lose 
his benefits.  In regard to what the appellant may have been 
led to believe regarding his entitlement to VA benefits, the 
United States Court of Appeals for Veterans Claims (CAVC) 
rejected a similar argument in Harvey v. Brown, 6 Vet. App. 
416 (1994).  

In that case, the CAVC found that a claimant may not be 
deemed to have entitlement to statutorily prescribed 
education benefits if he/she does not meet the statutory 
eligibility criteria established by Congress, regardless of 
whether the claimant claims entitlement to those benefits on 
the basis of his/her assertion that misleading or erroneous 
information was provided to him/her regarding education 
benefits.  Harvey, 6 Vet. App. at 424.  Therefore, in this 
regard, the appellant's claim must also fail.

The fact that the veteran was on active duty in 2000 (a DD-
214 shows that he served from November 1998 to September 
2001) is not relevant in this case.  The veteran could have 
applied for benefits in 2000, or any time within one year of 
when he finished his bachelor's degree and he would have been 
entitled to educational benefits.  However, as noted above, 
the veteran waited more than one year to apply for benefits.  

The delimiting date in this instance is also not relevant.  
The RO cites to a Chapter 106 DOD data record in the 
Statement of the Case (SOC), showing an initial eligibility 
date of March 29, 1990 (meaning the delimiting date would be 
March 29, 2000).  Although the data record is not in the 
claims file, the case turns on the question of when the 
veteran applied for benefits, and as noted above, he waited 
more than one year after the period of enrollment to apply 
for benefits.  Therefore, the fact that the data record is 
not in the claims file is not deemed to be relevant.  

Even if the veteran were entitled to a longer delimiting date 
beyond March 29, 2000, because of active duty service after 
the Gulf War, this fact would also not influence the outcome 
of this case.  The case turns on when the veteran applied for 
benefits, and the veteran did not apply for benefits within 
one year after his period of enrollment.  

The Board is sympathetic to the arguments advanced by the 
veteran; however, the legal criteria governing the payment of 
Chapter 1606 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Since payment of 
government benefits must be authorized by statute and 
regulations, and pertinent regulatory provisions provide that 
the veteran has not satisfied criteria for the payment of 
those benefits, the veteran's claim must be denied.  The law 
in this case is dispositive; therefore, the veteran's claim 
must be denied based on a lack of entitlement under the law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



